Citation Nr: 1614087	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 17, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a November 2013 decision, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD.  The Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand dated June 2014, vacated the November 2013 decision and remanded the appeal.  The Court noted that VA had obtained a December 2012 VA PTSD examination that had not been associated with the claims file at the time of the November 2013 Board decision.  The Board was ordered to obtain the December 2012 VA examination and readjudicate the appeal.

An October 2014 Board remand directed VA to obtain the December 2012 VA examination, as well as any outstanding Vet Center treatment records, and associate these records with the claims file.  

Thereafter, VA obtained treatment records from the West Haven VA Medical Center dated July 2003 to November 2014 and the December 2012 VA examination.  The RO readjudicated the claim and assigned a 100 percent evaluation for PTSD effective December 17, 2012.  This was the date of the VA examination.  The earlier period remains on appeal and the issue has been recharacterized as set forth on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board notes that the West Haven VAMC records indicate that the Veteran has attended the Vet Center for treatment for his PTSD.  The Board finds that the October 2014 remand directive to obtain the Veteran's treatment records from the Vet Center has yet to be accomplished.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Records for the period prior to December 17, 2012, could be probative as to the remaining issue.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide authorization (if needed) for the release of his treatment records from the Vet Center.  Specifically, any records of treatment prior to December 17, 2012, should be sought.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, re-adjudicate the current claim and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




